Citation Nr: 1215311	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-00 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right lower extremity disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1977. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied a petition to reopen a final disallowed claim for service connection for residuals of a right foot injury including valgus deformity, pronated pes planus, malunion of an osteotomy site, and tibial/fibular synostosis. 

In a December 2007 statement of the case, the RO reopened the claim but denied service connection on the merits. 

The Veteran testified before the Board sitting at the RO in June 2009.  A transcript of the hearing is associated with the claims file. 

In September 2009, the Board concurred in reopening the claim and remanded the appeal for further development.  The Board remanded the appeal again in July 2010 for additional development.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  No residuals of a right ankle fracture, corrective surgery, or right leg abnormalities were noted by a medical examiner or reported by the Veteran at the time of entry in active military service. 

2.  There is clear and unmistakable evidence that the Veteran's deformity from a mal-aligned right ankle fracture with tibial/fibular synostosis and valgus ankle deformity pre-existed service and was not aggravated by service. 

3.  There is insufficient evidence to rebut the presumption that additional residuals of the deformity including right ankle instability and right foot pes planus were aggravated by military service. 


CONCLUSION OF LAW

The criteria for service connection for right ankle instability and right foot pes planus have been met.  38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.322 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran served in a U.S. Army engineering battalion as a heavy equipment operator.  He contends that the residuals of a deformity from a pre-service right ankle fracture were aggravated beyond the normal progression of the disorder by strenuous military activities.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).  The history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles. Symptoms and course of the injury or disease, including official and other records made prior to, during, or subsequent to service, together with all other lay and medical evidence concerning the inception, development, and manifestations of the particular condition will be taken into full account.  See 38 C.F.R. § 3.304 (b) (2) .

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Lay statements by a veteran concerning a preexisting condition alone are not sufficient to rebut the presumption of soundness unless other data establishes the fact.  38 C.F.R. § 3.304 (b) (1); see Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).
 
In a March 1976 enlistment physical examination medical history questionnaire, the Veteran denied any foot trouble, bone, joint, or other deformity, lameness, or arthritis.  In answers to questions involving previous injuries, hospitalizations, surgeries, or other than minor medical treatment in the past five years, the Veteran reported only a cut on his middle finger and childhood diseases.  A physician noted no foot abnormalities and found the Veteran qualified for enlistment.  The Veteran's active service began in mid-June 1976. 

While in training in mid-July 1976, the Veteran sought emergency room treatment for bilateral swollen ankles.  A clinician diagnosed peroneal tendonitis and prescribed topical ointment, warm water soaks, and heel pads for both boots.  There was no mention of a deformity.  The Veteran was transferred overseas to an operational unit. 

In November 1976, the Veteran sought treatment for pain in the arch of the right foot.  The Veteran reported to an orthopedic examiner that he had sustained a fracture of this right ankle several years earlier followed by a surgical procedure to remove a benign tumor.  The physician noted that the resection resulted in synostosis and growth stoppage such that another surgical procedure was required on the left leg to prevent unequal leg length.  A radiologist evaluated an X-ray and noted evidence of a previous fracture with a stenostosis apparent between the distal tibia and fibula.  There was a complete obliteration of the inter-osseous space which was joined by fairly mature appearing bone.  The ankle joint space was well maintained.  The physician prescribed plantar arch supports and restricted the Veteran from extended standing, marching, or running.  In a December 1976 follow-up, the Veteran reported that he continued to experience right foot pain and that the arch supports provided no improvement.  A physician continued the restriction of duty but noted in January 1977 that the Veteran had been assigned duties in the field in violation of the restriction.  

In March 1977, the Veteran underwent a medical and physical evaluation board review.  A physician noted the same pre-service history as previously reported by the Veteran and that the Veteran walked with the right leg externally rotated between the knee and ankle.  The Veteran reported lateral foot pain when walking or running and was unable to stand for more than 20 minutes.  The Veteran reported excessive right shoe wear on the medical lateral aspect.  X-rays showed synostosis between the tibia and fibula but no boney destruction around the joint.  The physician diagnosed malunion osteotomy with tibial/fibular synostosis and pronated pes planus of the right foot.  The examiner concluded that the malunion osteotomy site, tibial/fibular synostosis, and pronated pes planus existed prior to service and was not incurred in the line of duty.  The chairman of the medical evaluation board noted the same disabilities but checked Block 20 of his report indicating that the disorder was aggravated by active duty.  The April 1977 physical evaluation board concluded that the disorder pre-existed service and that "there was no evidence of service aggravation."  None of the reports contained an explanation why the disorder was not noted on the enlistment physical examination or how the Veteran was able to complete recruit and advanced infantry training in early 1976 but by late 1977 was unable to stand or run.  The Veteran received an honorable medical discharge in June 1977. 

In August 1977, a VA orthopedic physician noted the same reports by the Veteran of the pre-service ankle fracture, tumor excision, and left leg surgery.  The Veteran reported that he experienced giving way of the right ankle into a pronated position when walking.  The physician noted a normal range of ankle motion but with a marked tendency to pronation and a shortening of the lateral malleolus of the right ankle.  X-rays showed a valgus deformity of the right ankle which the physician attributed to growth arrest of the lateral and posterior malleoli.  The physician also diagnosed functional pes planus secondary to growth arrest.  In December 1977, the RO denied service connection because the mal-position of the ankle existed prior to service and became worse due to the natural progression of the deformity.  The RO concluded that functional pes planus was secondary to growth arrest as a result of the pre-service surgery.  The Veteran did not express timely disagreement, and the decision became final. 

The Veteran applied for a VA training program in painting, decorating and paperhanging starting in September 1979.  The record does not show whether he successfully completed the program.  The Veteran later reported to VA clinicians that he worked until 2004 as a union painter at a major airport.  

In October 2004, the Veteran petitioned to reopen the claim for service connection for the right ankle injury, malunion osteotomy, pronated pes planus, and tibial/fibular synostosis.  The Veteran contended that his pre-service disorder was aggravated by extended standing, marching, running, and physical training.  In a September 2006 statement, the Veteran reported that his right ankle was completely healed at the time of his enlistment. 

In March 2005, the Veteran was examined by a physician for the Social Security Administration.  The physician noted the Veteran's report of a right leg fracture when he was a child, followed by treatment for a tumor and surgery to stop left leg growth.  The Veteran reported that he had experienced right leg and ankle pain for the past few months and was wearing a brace provided by the VA hospital clinicians.  The Veteran reported working as a union painter until 2004.  Following the examination, the physician diagnosed right leg pain of unclear etiology with range of motion of the joints near normal.  

VA outpatient records showed treatment by a podiatrist starting in April 2005.  The Veteran reported pain in the right ankle.  The attending podiatrist diagnosed ankle joint arthritis, ankle valgus, and flatfoot.  Orthotics were not successful in relieving pain.  

In June 2006, a VA primary care physician noted that the Veteran was seen for pain in the back, knees, right ankle, and right leg.  The examiner stated that the pain the Veteran experienced now was the result of the harsh exercises he underwent while on active duty with the military.  The examiner commented that the Veteran had right ankle surgery at age eight to nine, that he had left knee surgery at age nine to ten to stop the growth in the left knee, and that he was doing well until he joined the Army and had to go through harsh exercise including lifting a forty pound backpack and running.  The Veteran now had constant pain and could not stand up or move.  There is no indication that the examiner reviewed the Veteran's service treatment records, medical and physical evaluation board reports, or the 1977 VA examination report in providing his opinion.  

In July 2006, a VA neurologist noted the Veteran's report of constant pain in an old right ankle and right big toe surgical area.  The neurologist noted an unsteady antalgic gait, dragging the right leg, with a "4/5" assessment of plantar flexion and dorsiflexion.  The neurologist concluded that the Veteran's right leg pain was aggravated by military duty.  There is no indication that the examiner reviewed the Veteran's claims file in providing his opinion.  

In July 2006, a VA podiatrist that the Veteran reported bilateral flatfoot and pain.  The examiner noted the Veteran's report of several assessments for foot conditions while he was in the Army and that he was advised to have surgery, but declined any further corrective procedures.  The podiatrist stated that if that was the case, then it appeared that the disorder was a service-connected condition.  The examiner apparently relied on the Veteran's history in providing his opinion and did not review the Veteran's claims file.  

In February 2008, a VA orthopedic physician noted the Veteran's reports of the pre-service fracture, mal-aligned healing, and synostosis and that the ankle pain and instability became more severe with military activities.  The Veteran used a walker for support but no ankle braces.  The physician observed that the deformity was flexible because the alignment and arch were correct when the Veteran was seated.  In April 2008, orthopedic physician noted that the Veteran did have a history of prior right ankle problems as a child that his extensive marching and demands from his military duty did probably aggravate his ankle instability.  There is no indication that the physician reviewed the Veteran's claims file.  

Also in April 2008, a VA compensation and pension physician noted a review of the Veteran's claims file and summarized the Veteran's service history in detail.  The physician diagnosed synostosis of the right tibia and fibula resulting in fusion of the distal tibia and fibula and medial talar tilt of the right foot with abnormal weight bearing and chronic pain.  The physician noted that the disorder was the result of due the surgical procedure that the Veteran had as a child.  The physician noted that that exercise in the military may have caused pain with flares of pain, but that his military service would not have caused progression of the underlying synostosis which was the cause of the Veteran's current symptoms.  The examiner remarked that the synostosis of the distal tibia and fibula was not due to nor was it aggravated by the Veteran's military service.  

In a February 2009 RO hearing, a March 2009 written statement, and a June 2009 Board hearing, the Veteran acknowledged the pre-service right ankle fracture and surgery and stated that he had no right ankle problems at the time of entry into service.  He stated that during recruit training, he twisted his right ankle.  Treatment for swelling was surface ointment.  In order to avoid being known as a complainer, he stated that he endured the discomfort until seeking treatment later in the year at his permanent duty station.  He stated that he currently experienced right ankle pain after walking short distances and demonstrated ankle instability and arch collapse with weight bearing.  During the Board hearing, the Veteran demonstrated abnormal right ankle joint displacement and instability on weight bearing.  

In September 2009, the Board reopened the claim and remanded the appeal to obtain current VA and private treatment records and to obtain an additional VA examination and opinion regarding aggravation of a pre-service deformity by activities in service including comments on the opinions offered by examiners in 2006 and 2008.   

In December 2009, another VA compensation and pension physician noted a review of the claims file and summarized the pre-service fracture and treatment, symptoms and treatment in service, and current symptoms consistent with the lay and medical evidence noted above.  On examination, the physician noted that the right ankle was in valgus alignment at rest with worsened valgus alignment and pronation with weight bearing.  There was normal, painless range of motion and intact tendon function.  X-rays showed the valgus alignment, tibial/fibular synostosis but no acute fractures.  There was mild loss of joint space but no osteophytes of subchonral sclerosis.  The physician concluded that the "injuries sustained in service" were less likely than not a cause of the current ankle pathology but more likely that the pre-service surgery caused growth arrest resulting in a residual deformity.  The physician did not refer to any other right lower extremity disabilities such as joint instability or functional pes planus.  In an addendum later the same month, the physician acknowledged the opinions of the other VA examiners in 2006 and 2008 but noted that there were no instances in service of an event that resulted in further misalignment of the ankle.  The physician concluded that any aggravation of symptoms in service would have been temporary and not a permanent aggravation of the underlying condition. 

In July 2010, the Board concluded that there was incomplete compliance with the remand instructions because the examiner did not address right ankle symptoms and defects other than the mal-alignment and synostosis.  The Board remanded the appeal to obtain a complete assessment. 

In July 2010, the same VA physician noted another review of the claims file and concluded that the Veteran's in-service activities did not worsen the pre-existing synostosis, angulation of the ankle, or degenerative arthritis.  He further concluded that a gradual worsening of pain with time would have occurred whether the Veteran participated in military duties or not.  The physician noted no other diagnosed condition of the lower extremities.  The physician did not comment directly on the Veteran's pes planus and ankle instability or explain the apparent ability of the Veteran to enter service and complete all recruit training activities and then develop standing and running limitations resulting in an early discharge. 

The Board concludes that there has been substantial compliance with the 2009 and 2010 remand instructions because additional VA outpatient treatment records have been obtained, because the Veteran responded in November 2009 that he received no treatment other than from VA clinics, and because the examiner provided opinions on the questions posed by the Board.  The Board will evaluate the probative weight to be assigned to the opinions below. 

First, the Board concludes that the Veteran is presumed to have been of sound condition at the time of acceptance and entry into service in June 1976 because no right ankle or foot abnormalities were noted on the March 1976 enlistment physical examination.  The nature and extent of the pre-service bone deformity, as shown in later medical examination and imaging reports, was stable and should have been observed in a thorough examination.  Indications of pes planus if present should also have been noted.  The Veteran bears some responsibility for these shortcomings because he specifically denied any previous ankle injury, operations, hospitalization, or other treatment.  However, his denials at the time are consistent with a reasonable belief that the deformity would not hinder his ability to be a successful soldier.  

Next, the Board concludes that the presumption of soundness is successfully rebutted by clear and convincing evidence that the residual bone deformities from the right ankle fracture and corrective surgery existed prior to service.   Although there are no medical records of the pre-service treatment, the Board concludes that the Veteran's lay statement of this treatment (after the denials at the time of enlistment) are competent and credible as he can report on observable events including the occurrence of the right ankle fracture and subsequent surgery on the ankle and the left leg.  The Veteran's statements alone are not sufficient to rebut the presumption of soundness but other data establishes those facts.  His reports have been repeatedly accepted and clinically confirmed in medical examinations and imaging studies in and after service.  The X-ray obtained in November 1976 after five months of service showed an old fracture with synostosis, and there is no evidence that the Veteran sustained any further fractures to that date.  Recurrent ankle swelling, pain, instability, and pes planus were not present at time of entry and did not manifest until first treatment for swelling in July 1976 and more detailed investigation in November 1976.   To this extent only, the Board concludes that there is clear and convincing evidence that bone deficits from a healed fracture with a malunion osteotomy, tibial/fibular synostosis, and valgus deformation existed prior to service.  

The Board concludes that there is evidence both for and against the aggravation of the right ankle deformity during service. 

Both military boards found that the disability pre-existed service and was not caused in the line of duty.  The medical evaluation board concluded that the disability was aggravated by service, but the physical evaluation board found no evidence of aggravation.  Neither board provided a rationale or acknowledged that none of the abnormalities were noted at enlistment.  Significantly, the Veteran's lay evidence that he did not have functional limitations at the time of enlistment is supported by his successful completion of rigorous recruit and advanced infantry training.  The first lay and medical reports of ankle swelling and pain were one month from the start of training, and the first symptoms of arch pain, standing, and running limitations were in November 1976, five months after the start of service.  The abnormal shoe wear and need for orthotics was first noted in treatment records at that time. 

Observations and opinions of VA examiners and the Veteran's post-service employment also provided evidence both for and against aggravation.  The VA examiner in 1977 found that the valgus deformity and functional pes planus was secondary to the pre-service growth arresting surgical procedures, suggesting that they were part of a natural progression of the deformity.  The Veteran selected and pursued an occupation as a painter that required extended walking, standing, and climbing ladders or scaffolding.  Three VA attending physicians in 2006 and 2008 concluded that the deformity was aggravated by military service but relied solely on the Veteran's reports without review of the service treatment records or 1977 VA examination report.   Instability and collapse of the ankle joint was first noted by the VA physician in 2008, many years after service.  On the other hand, two VA compensation and pension examiners in 2008, 2009, and 2010 concluded that the Veteran's in service pain and limitations were temporary but did not cause a permanent aggravation of the underlying mal-alignment and synostosis.  The latter physician noted that the Veteran would have developed worsening symptoms over time even if he had not participated in military activities.  One physician did not comment on the pes planus and ankle instability, and the other physician noted no additional residuals.  

The Board concludes that there is clear and convincing evidence that certain features of the right leg deformity were not aggravated by service.  The clinical observations and imaging studies consistently show stable mal-alignment and synostosis of the tibia and fibula and at rest valgus angle of the ankle.  As these deformities occurred prior to service and are unchanged, they did not undergo an increase in disability.  Therefore, service connection for malunion, tibial/fibular synostosis, and valgus alignment of the ankle is not warranted.  

However, the Veteran's deformity did not impose limitations at the start of his service and apparently were not detected on the enlistment examination.  After several months of military training, the Veteran experienced swelling, pain, limitations of activity, received a diagnosis of pes planus, and was prescribed orthotics.  These emerging symptoms of right ankle pain, lack of endurance, instability, and pes planus ultimately rendered him no longer fit for service.  At least one military medical board member found that these symptoms were aggravated by service.  As there are conflicting VA opinions on whether ankle instability, additional joint displacement on weight bearing, and pes planus were aggravated by military activities or were the natural progressions of the pre-existing deformity, the Board concludes that there is insufficient clear and unmistakable evidence to rebut the presumption of aggravation for these emerging features that constitute an increased disability.  Therefore, service connection for right ankle instability and right foot pes planus is warranted.  

[Continued on following page.]

ORDER

Service connection for right ankle instability and right foot pes planus is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


